Citation Nr: 0425059	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-22 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for nerve damage, right 
hand.


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

As a preliminary matter, the Board notes that in a December 
1999 letter to the RO in St. Petersburg, the veteran raised 
the issue of suffering hearing loss while in the Navy.  To 
date, however, the RO has not taken action on this claim.  In 
light of the foregoing, the issue of service connection for 
hearing loss is referred to the RO for appropriate action.  

Additionally, the Board notes that the veteran was contacted 
in August 2004 regarding whether he still desired a personal 
hearing before the Board.  The veteran's letter in response 
did not request a hearing in Washington, D.C. or at the St. 
Petersburg RO.  Therefore, the Board finds it appropriate to 
proceed with the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.

REMAND

A review of the record indicates that as of the veteran's 
September 1999 claim for service connection, the veteran had 
applied for Social Security Administration (SSA) disability 
benefits.  It does not appear that any SSA records pertaining 
to the veteran have been obtained.  The United States Court 
of Appeals for Veterans Claims (Court) has emphasized the 
need to obtain SSA medical records in cases involving VA 
claims.  See Murincsak v. Derwinski, 2 Vet. App. 363, 371-2 
(1992).  The RO should obtain and consider all the veteran's 
SSA medical records.

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process considerations require such action.  Accordingly, the 
case is remanded to the RO via the Appeals Management Center 
in Washington, D.C. for the following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should contact the Social Security 
Administration for the purpose of obtaining a 
copy of the decision and all medical records 
relied upon in conjunction with the veteran's 
claim for SSA benefits.  Any attempts to 
obtain records, which are ultimately 
unsuccessful, should be documented in the 
claims folder.

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be furnished a supplemental statement of the 
case and be afforded the applicable time 
period in which to respond. 

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
action, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


